Citation Nr: 1241038	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  From March 31, 2004 to April 11, 2010, entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

3.  From August 1, 2010, entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

4.  Entitlement to a compensable disability rating for scars.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to June 1970, and from November 1971 until October 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

To clarify the issues currently before the Board, the Board notes that an August 2009 rating decision of the VA RO granted a separate evaluation for neurologic impairment associated with the Veteran's lumbar spine condition and assigned a 10 percent initial disability evaluation.  The Veteran has not disagreed with either the assigned disability rating or the effective date for this condition, the matter is not in appellate status, and the Board's decision considers only the orthopedic manifestations of the Veteran's lumbar spine condition.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric condition is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.  

2.  From March 31, 2004 to April 11, 2010, the Veteran's lumbar spine condition is manifested by forward flexion limited, at worst, to 45 degrees, but it is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis, even when pain on motion is taken into consideration.

3.  From August 1, 2010, the Veteran's lumbar spine condition is manifested by a range of forward flexion of not greater than 30 degrees, but it is not manifested by ankylosis.

4.  The Veteran's scarring is manifested by superficial stable scar that do not result in pain or limitation of function, nor do they cover an area or areas of 929 square centimeters or greater.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disability have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2011).

2.  From March 31, 2004 to April 11, 2010, the criteria for a disability rating in excess of 20 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

3.  From August 1, 2010, the criteria for a disability rating in excess of 40 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

4.  The criteria for a compensable disability rating for scarring have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2008).

5.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated June 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the June 2004 VCAA letter.  Instead, in August 2009, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the August 2009 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records and post-service medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations in July 2004, August 2004, July 2005, November 2005, January 2007, and May 2011.  The examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions generally consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, finds these examinations to be adequate for the purpose of rendering a decision as to the issue on appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2006, the Veteran requested a hearing before a Veterans Law Judge.  In November 2007, before the scheduling of this hearing, the Veteran properly withdrew his request for such hearing. The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

PTSD

The Veteran contends that his acquired psychiatric disability is worse than the current 50 percent evaluation.

The Veteran's acquired psychiatric condition is rated under Diagnostic Code 9411, applicable to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability: PTSD.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  The relevant criteria for evaluating acquired psychiatric conditions are as follows:

50 percent:	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

70 percent: 	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

100 percent:	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

      See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of  the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2012). 

The Board notes that the specified factors for each incremental rating are examples-rather than requirements-for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95.  A descriptions of the relevant GAF ranges is as follows:

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2012) (incorporating by reference the provisions of the DSM-IV for rating purposes.)

Turning to the evidence in the instant case, in July 2004, the Veteran underwent a VA psychiatric examination.  The Veteran complained of having difficulty sleeping, experiencing panic attacks and sadness, having little energy, and being suspicious and vigilant.  The Veteran described himself as living "pretty much on [his] own," and he described himself as a loner who did not participate in any activities.  The Veteran described himself as always angry.  The Veteran indicated that he had been married since 1975, he had three children and one stepchild, and he had worked with his then-current employer since 1994.  The Veteran was fairly-groomed and casually dressed with adequate personal hygiene.  The Veteran's gait and posture were normal, and he had no involuntary movements or specific mannerisms.  The Veteran's eye contact was good.  The Veteran's speech was normal in process with slight latency.  The Veteran described his mood as "depressed and anxious," and his affect was restricted and slightly intense.  The Veteran denied homicidal or suicidal ideation.  

The Veteran's thought process was goal-directed, his thought content was consistent with the setting, and he denied hallucination or illusion.  The Veteran was oriented to person, place, and date.  He registered three out of three objects, recalling two and recalling the third with multiple choice.  The Veteran could not spell the word "world" backwards, but he knew the names of the previous three presidents.  The Veteran could repeat digits forward and backward and could perform serial sevens.  The Veteran had slight impairment of his attention, concentration, and immediate recall.  Short-term memory, long-term memory, insight into the nature of his illness, and judgment were "fairly intact."  The examiner assigned the Veteran with a GAF score of 55.  

In an October 2005 treatment record, a clinician indicated that the Veteran suffered from rage, flashbacks, recurring dreams, hyperalertness, startle responses, survivor guilt, numbing, sleep problems, intrusive thoughts, avoidance, irritability, difficulty with crowds, depression, and anxiety.  

The Veteran received an examination for VA purposes in December 2007.  At that time, the Veteran stated that he felt sad.  The Veteran stated that he woke up once or twice a week "sweaty and panicky" after having nightmares.  The Veteran indicated that he was depressed all the time, became angry easily, and cried "for no apparent reason."  The Veteran complained of a lack of motivation or hope, and he indicated that he tired easily.  The Veteran married his wife in 1975 and they were still married.  He had two daughters and an adopted son.  

The Veteran was fairly-groomed and casually dressed with adequate personal hygiene.  His gait and posture were normal, and he had no involuntary movements or specific mannerisms.  The Veteran's speech was normal in process, but with prolonged latency.  The Veteran stated that his mood was depressed, and his affect was restricted, sad, and intense.  The Veteran denied suicidal or homicidal ideation.  The Veteran's thought process was goal-directed without hallucination or illusion.  The Veteran was not delusional.  The Veteran was oriented to person, place, and date.  The Veteran remembered three out of three objects after five minutes.  The Veteran performed serial seven testing correctly to five steps.  The Veteran could not spell the word "world" correctly, misplacing one letter.  The Veteran had a slight impairment of immediate recall.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  

A February 2008 treatment record indicated that the Veteran's affect was normal, and he had a pleasant personality.

In September 2004, the Veteran's wife stated that the Veteran's sleeping habits had been "strange" for as long as she knew him, and she described the Veteran's heightened startle response.  She indicated that the Veteran was "distant" from her and their children.

After a thorough review of the evidence, the Board finds that the VA examination reports, treatment records, and lay statements indicate that the impact of the Veteran's PTSD on his social and industrial functioning is most congruent with the currently-assigned 50 percent evaluation.  Although the Veteran does not have all the symptomatology consistent with the assignment of a 50 percent rating, the Board finds that the impact of the Veteran's acquired psychiatric disability on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2012).  Criteria for the assignment of a 50 percent rating that have been met or approximated include arguable impairment of memory, panic attacks/anxiety difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.

In making this determination, the Board has also considered the Veteran's GAF score of record, which was assessed at 55 in both his July 2004 and December 2008 VA examinations.  Evaluating this score in conjunction with the above-discussed treatment and examination notes, the Board finds that such a GAF score, reflective of "moderate" symptoms, is consistent with a 50 percent rating of the Veteran's acquired psychiatric condition. 

In reaching this conclusion, the Board has determined that the Veteran's overall disability picture is not most congruent with a 70 percent rating.  The record does not demonstrate that the Veteran suffers from obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The record contains no evidence of suicidal ideation.  The Veteran does not suffer from spatial disorientation, and he does not neglect his personal appearance or hygiene.  Notwithstanding the Veteran's isolative behavior and his wife's description of him as "distant," no clinician has ever characterized the Veteran as unable to establish and maintain effective relationships.  Indeed, the Veteran has been married to his current spouse since 1975; the duration of this relationship is inconsistent with an inability to maintain effective relationships.  For these reasons, the Board finds that a 70 percent rating of the Veteran's acquired psychiatric condition is not appropriate in the instant case.

Similarly, with respect to a 100 percent disability rating, the record does not indicate that the Veteran suffers from total occupational and social impairment.  The record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The Veteran has not demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene.  The record reveals no disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  The record does not indicate that the Veteran suffers from hallucinations or delusions.

In light of the foregoing, the Board concludes that the evidence of record does not show that the overall level of severity more closely approximates the criteria for a 70 percent or 100 percent disability rating than a 50 percent rating.  See 38 C.F.R.   § 4.130 (2012).  Moreover, there are no other factors that would lead the Board to conclude that a 70 percent or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme.)  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, irritability, nightmares, disturbances of mood and motivation, and difficulty establishing work and social relationships.  These symptoms are most congruent with the currently-assigned 50 percent disability rating.

Furthermore, the Board finds that there is no basis for a staged rating of the Veteran's PTSD because the Veteran's disability picture is essentially uniform throughout the appeal period.  See Fenderson.

Lumbar Spine

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for a lumbar spine disability from March 31, 2004 to April 11, 2010, and a disability rating in excess of 40 percent from August 1, 2010 to the present.  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).

The Veteran's lumbar spine condition is currently evaluated under Diagnostic Code 5295-5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  Diagnostic Code 5295 applied, before a regulation change occurred in September 26, 2003, to lumbosacral strain.  Diagnostic Code 5237 is the current code applicable to lumbosacral or cervical strain.  As will be discussed in further detail below, because the Veteran has never been diagnosed with a condition analogous to lumbosacral sprain, and because degenerative arthritis is the Veteran's primary diagnosed low back disability, and the Board finds Diagnostic Code 5242 to be the most appropriate code in the instant case.  This diagnostic code is rated according to the General Rating Formula for Diseases and Injuries of the Spine, which provides for the following ratings for lumbar spine disabilities, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

10 percent: 	Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.
20 percent: 	Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.
40 percent: 	Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
60 percent: 	Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2012).  As will be noted in further detail below, higher ratings are not available to the Veteran under the criteria applicable to incapacitating episodes because no such episodes have ever been demonstrated.

The normal range of motion for the thoracolumbar spine is as follows: forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  

Turning to the facts in the instant case, in a July 2004 VA examination, the Veteran complained of chronic, aching, dull low back pain.  The pain worsened with prolonged standing, sitting, walking, lifting, and bending forwards.  The Veteran walked without a limp, discomfort, or pain.  Upon range of motion testing, the Veteran had flexion to 50 degrees, extension to 10 degrees, lateral flexion to 15 degrees, and rotation to 10 degrees.  Straight leg raising was negative bilaterally, and Lasegue's sign was negative bilaterally.  There was no ankylosis.  The examiner diagnosed the Veteran with chronic low back pain, status post L5-S1 laminectomy with persistent L5-S1 radiculitis.

In a July 2005 VA examination, the Veteran walked without a limp, discomfort, or pain, and he could stand on his heels and toes without difficulty.  The Veteran had flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees, and rotation to 20 degrees.  Straight leg raising was negative bilaterally, and Lasegue's sign was negative bilaterally.  There was no ankylosis.  The examiner diagnosed the Veteran with chronic low back pain, status post L5-S1 laminectomy with persistent L5-S1 radiculitis. 

A September 2006 treatment record indicated that the Veteran complained of chronic back pain.  The clinician observed no scoliosis, no kyphosis, normal spinal curvature.  The examiner observed no vertebral tenderness or muscle spasm.  The movements of the spine were "somewhat restricted."

In a January 2007 VA examination, the Veteran complained of sharp, throbbing, constant low back pain with associated weakness.  The Veteran rated his pain as 10 out of a possible 10 in severity.  The Veteran's pain increased with repetitive use.  Standing, bending, stooping, pushing, pulling, lifting, overhead work, and walking caused the Veteran to experience flare-ups of pain.  The flare-ups could be severe and last for several hours to several days.  The Veteran did not use any assistive devices to help in ambulation.  The Veteran indicated that his condition affected activities of daily living such as dressing and sleeping.  The Veteran's recreational activities and driving abilities were not affected by his back condition.  

Upon physical examination, the Veteran appeared to be in no acute distress.  The examiner observed a straightening of the normal lumbar lordosis.  The Veteran had flexion to 55 degrees with pain upon active, passive, and repetitive range of motion testing.  The Veteran had extension to 10 degrees with pain upon active, passive, and repetitive range of motion testing.  The Veteran had lateral flexion and lateral rotation to 20 degrees bilaterally.  The examiner stated that the Veteran's "DeLuca factor" was 30 degrees based on fatigue, weakness, decreased range of motion, incoordination, lack of endurance, and increased pain after repetitive use.

A December 2007 examination indicated that the Veteran had worsening back pain, but he denied experiencing weakness, fatigability, or incoordination.  The Veteran had forward flexion to 80 degrees.  With flare-ups of pain, the Veteran lost an additional 20-30 degrees of motion in his lumbar spine.  A separate December 2007 orthopedic examination indicated that the Veteran had constant, sharp, throbbing pain that he rated as a 10 out of a possible 10 in severity.  After repetitive use, the Veteran complained of increased pain, fatigue, weakness, and a lack of endurance.  Standing, bending, stooping, pushing, pulling, lifting, overhead work, and walking caused flare-ups of pain that could last for several hours to days.  The Veteran did not require the use of assistive devices to help with ambulation.  The Veteran indicated that his condition affected his ability to dress himself and sleep, but he indicated that his recreational activities and driving abilities were not affected.

Upon range of motion testing, the Veteran had flexion to 55 degrees with pain upon active, passive, and repetitive range of motion testing.  The Veteran had extension to 10 degrees with pain upon active, passive, and repetitive range of motion testing.  The Veteran had lateral flexion and lateral rotation to 20 degrees bilaterally.  The examiner stated that the Veteran's "DeLuca factor" was "30 degrees" based on fatigue, weakness, decreased range of motion, incoordination, lack of endurance, and increased pain after repetitive use.

A July 2008 physical examination report indicated that the Veteran had flexion limited to 70 to 80 percent of normal [normal flexion is 90 degrees; 70 percent of 90 degrees is 65 degrees (rounded from 63 degrees) and 80 percent of 90 is 75 degrees (rounded from 72 degrees)].  The Veteran had extension limited to 30 percent of normal [normal extension is 30 degrees; 30 percent of 30 degrees is 10 degrees (rounded from 9 degrees).  

In an October 2008 physical medicine report, the Veteran had a 70 percent of normal range of flexion [or 65 degrees, as discussed above] and a 60 percent of normal extension [normal extension is 30 degrees; 60 percent of 30 degrees is 20 degrees (rounded from 18 degrees)].  In a December 2008 physical medicine report, the Veteran complained of moderate-to-intermittently-severe low back pain.  The Veteran's range of motion was 60 percent of normal in all planes [60 percent of normal means 55 degrees of flexion (rounded from 54 degrees), 20 degrees of extension (rounded from 18 degrees), 20 degrees of lateral flexion (rounded from 18 degrees), and 20 degrees of lateral rotation (rounded from 18 degrees).  The examiner noted a localized tenderness in the bilateral sacroiliac joints.  

In December 2009, the Veteran underwent an evaluation of his back condition.  The Veteran complained of constant low back pain of a severity of 7 out of 10 at rest and 9 to 10 out of 10 with prolonged bending, twisting, and lifting.  Upon physical examination, the Veteran had forward flexion to 45 degrees, extension to 10 degrees, and lateral bending to 15 degrees bilaterally.  The Veteran had lumbar spine stenosis at L3-L4, L4-L5, and L5-S1 levels.  The Veteran had right-sided L5-S1 disc protrusion and bilateral L4-L5 and L5-S1 foraminal stenosis.  

The Veteran underwent a spinal fusion surgery on April 12, 2010, and the Veteran received a temporary total disability evaluation from April 12, 2010 to August 1, 2010.  

The Veteran received an examination for VA compensation and pension purposes in May 2011.  The Veteran complained of constant sharp, throbbing, burning, and dull pain of a severity of 4 to 5 out of 10.  The Veteran complained of giving way, weakness, stiffness, numbness, tingling, popping, pinching, and swelling.  After repetitive use, the Veteran felt increased pain (10 out of 10) as well as weakness, fatigue, and a lack of endurance.  The Veteran experienced flare-ups of pain with sitting, standing, bending, stooping, pushing, pulling, lifting, working overhead, kneeling, crawling, and squatting.  These flare-ups were severe and could last from several hours to several days, depending on the activity that caused the flare-up.  These flare-ups occurred on a daily basis.  Sitting and lying down helped to reduce the pain.  The Veteran did not use a cane, corrective shoes, brace, walker, crutches, wheelchair, or orthotics.  The Veteran could not walk more than one-half mile or for longer than 15 to 20 minutes.  The Veteran complained of daily incapacitating episodes.  The examiner found that the Veteran's recreational activities were affected by his disability; he could no longer enjoy sports activities, nor could he drive for long periods of time.  

Upon physical examination, the examiner observed that the Veteran's gait was slow, walking on his toes and heels was difficult, and he could not squat.  The straight leg raise test was positive at 60 degrees in both the seated and supine positions, bilaterally.  Lordosis and pelvic obliquity were normal.  There were no signs of scoliosis or atrophy.  There was a six-inch scar on the mid-lumbar spine that was well-healed and non-tender.  There was increased tenderness and muscle spasm in the lumbar paraspinal region.  The Veteran had forward flexion to 30 degrees, which remained at 30 degrees after three trials with increased pain, fatigue, weakness, lack of endurance, and incoordination.  The Veteran had extension to 10 degrees, which remained at 10 degrees after three trials with increased pain, fatigue, weakness, lack of endurance, and incoordination.  The Veteran had lateral flexion to 10 degrees, which remained at 30 degrees after three trials with increased pain, fatigue, weakness, lack of endurance, and incoordination.  The Veteran had lateral rotation to 10 degrees, which remained at 30 degrees after three trials with increased pain, fatigue, weakness, lack of endurance, and incoordination.  

Applying the relevant rating criteria to the facts in the instant case, the Board observes Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  On the contrary, the record shows that the Veteran has maintained limited motion in the thoracolumbar spine throughout the course of the appeal.  A rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  

Without evidence of ankylosis, the maximum available disability rating for a lumbar spine condition is 40 percent.  As the Veteran is not shown to have ankylosis, the following analysis considers only whether the Veteran is entitled to a rating in excess of the existing 20 percent rating at any time on and before August 1, 2010.  

As noted above, the rating criteria provide for a rating in excess of 20 percent for limited motion of the thoracolumbar spine only with forward flexion limited to 30 degrees or less.  At no time before August 1, 2010 was the Veteran's forward flexion so limited.  Instead, the record demonstrates the following results for forward flexion of the lumbar spine, with all results limited by pain:

      July 2004		50 degrees
      July 2005		60 degrees 
      January 2007		55 degrees
      December 2007	50 to 55 degrees
      July 2008		65-75 degrees
      October 2008		65 degrees
      December 2009 	45 degrees

Without forward flexion of the thoracolumbar spine limited to 30 degrees or fewer, a disability rating in excess of 20 percent is unavailable to the Veteran on or before August 1, 2010.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his lumbar spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss akin to ankylosis so as to warrant a higher rating for the period since April 2010.

As to the period prior to April 2010, the Board also concludes that the degree of disability does not approximate the symptomatology associated with a higher rating.  In reaching this conclusion, the Board did consider the findings of the December 2007 VA examiner, who noted a conclusion that the Veteran's "DeLuca factor" was "30 degrees" based on fatigue, weakness, decreased range of motion, incoordination, lack of endurance, and increased pain after repetitive.  However, the Board notes that the phrasing of this conclusion strongly suggests that the range of motion was speculative, as opposed to a specific finding that a range of motion was shown on examination to be limited to 30 on examination when pain, weakness, or some other factor was taken into account.  Furthermore, the examiner only noted "30 degrees" generally, as opposed to flexion limited to 30 degrees, or extension to 30 degrees.  For these reasons, and taking into account the range of motion findings noted on various examinations between 2004 and 2009, the Board finds that the preponderance of the evidence is against granting a higher evaluation based on functional loss prior to April 2010, despite the finding of the December 2007 VA examiner.

In sum, the Board finds that a disability rating in excess of 40 percent from August 1, 2010 to the present is unwarranted, and a disability rating in excess of 20 percent before that date is unwarranted.

Scars

The Veteran contends that his scars are more severe than the current noncompensable evaluation.

VA received the Veteran's claim in March 2004.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  VA's General Counsel has held that when a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to the enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised version of the regulation is more favorable to the veteran, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, and he has not requested review under the new criteria, the Board will only consider the prior criteria.  

The Veteran's scars are currently rated under Diagnostic Code 7805, applicable to "other" scars that are not addressed by Diagnostic Codes 7800-7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  In evaluating whether any other diagnostic codes are potentially applicable, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scarring does not affect his head, face, or neck.  Diagnostic Code 7801 does not apply because the Veteran's scarring has neither been described as "deep," nor does it cause a limitation of notion.  Diagnostic Code 7803 does not apply because the Veteran's scars are not unstable, and Diagnostic Code 7804 does not apply because the Veteran's scars were not painful on examination.  Rather than Diagnostic Code 7805, applicable to "other" scars, the most appropriate Diagnostic Code in the instant case is 7802, applicable to scars other than the head, face, or neck that are superficial and that do not cause limited motion.  Under this Diagnostic Code, a maximum 10 percent evaluation is available only if the scars cover an area of 144 square inches (929 square centimeters) or greater.

Turning to the facts in the instant case, the Veteran received a VA examination in August 2004, which was accompanied by photographs demonstrating scarring on the Veteran's legs and buttocks.  The Veteran complained of periodic achiness in some of the scars, particularly the scars on his right medial thigh and buttock, which was aggravated with sitting.  The examiner noted that the left arm had a scar measuring 1.5cm x 0.5cm.  The scar was nontender, and there was no telangiectasia, keloid formation, or local tenderness.  The Veteran had a scar on the right medial thigh, proximally located, measuring 6cm x 1cm.  There was no central depression, keloid formation, or local tenderness.  The Veteran had a shrapnel wound in the left inferior gluteal region, measuring 7cm x 0.2cm.  The scar was non-tender, and no keloid formation or central deformity were noted.  Above this healed scar were two punctuate small scars from shrapnel wounds, one penetrating 1cm wound, and another wound of 0.7cm in diameter.  Both wounds were nontender.  The Veteran's left lower extremity had several wounds, including a 9cm x 1.2cm vertical healed scar at the lateral aspect of the left lower extremity, below the knee.  Above this scar was a series of two additional scars measuring 2cm in length.  Inferior to the 9cm x 1.2cm scar was a smaller "V" shaped scar that also measured 2cm.  The three 2cm scars had no central depression or deformity, and the width overall was 0.2cm.  

The distal neurovascular bundles were intact.  The examiner indicated that the Veteran's numerous superficial scars caused no loss of function.  

In a December 2007 examination, the Veteran stated that the scar on the volar surface of his left forearm did not cause him any difficulties except for very rare and occasional "discomforting sensations."  The scarring of the left leg and right buttock caused him to experience occasional pain.  The examiner noted that on the volar aspect of the Veteran's left forearm he had a 1cm x 0.5cm shrapnel scar that was somewhat paler than the surrounding skin.  There was no other irritation or sign of cellulitis.  The Veteran had a 6cm scar on his left lower buttock area.  There was a 2cm scar on the Veteran's left proximal lateral thigh; on the distal left lateral thigh, there was a 2.5cm x 1cm shrapnel scar.  On the left lateral calf there was a 7 cm scar, and on the posterior calf there was a 4 cm ill-defined scar.  On the leg there was a distal left lateral calf scar of 1.5 cm.  Most of these scars were slightly paler than the surrounding skin surface.  On the right lower medial buttock there was a 6.5cm slightly paler shrapnel scar.  None of these scars exhibited any irritation, redness, or warmth.  These scars were not palpable or deep.  No keloid formation was appreciated.

Applying the pertinent rating criteria to the facts in the instant case, a 10 percent rating under Diagnostic Code 7802 is unavailable to the Veteran because his scars do not involve an area of 929 square centimeters or greater.  Similarly, the application of Diagnostic Code 7805, applicable to all other types of scars, does not result in a compensable rating.  This diagnostic code indicates that such scars should be rated based on limitation of function of the affected part of the body.  While the Veteran complains of periodic achiness associated with the scars on his buttock and leg, the Board finds no evidence of record suggesting that this achiness, or any other symptoms associated with his scarring, limits the function of his buttock, forearm, or leg in any way, and a compensable rating under Diagnostic Code 7805 is therefore unavailable. 
	
For the above reasons, a compensable rating for the Veteran's scars is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  See Hart, supra.

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.



ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.

From March 31, 2004 to April 11, 2010, a disability rating in excess of 20 percent for a lumbar spine disability is denied.

From August 1, 2010, a disability rating in excess of 40 percent for a lumbar spine disability is denied.

A compensable disability rating for scars is denied.


REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that possible entitlement to TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  

In his May 2011 examination, the Veteran indicated that he had not been employed since April 2010 due at least in part to his lumbar spine disability, and that he was "waiting for [his former employer] to decide what [it] wants to do with him."  The May 2011 examiner further stated that the Veteran's occupation was affected by his disability, in the form of a decreased ability to stand, sit, walk, reach, and lift.  Accordingly, an examination to determine the effects of the Veteran's service-connected disabilities on his employability is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an examiner of appropriate expertise to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.

The examiner should offer an opinion regarding the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience.  This opinion should be offered irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  

Specifically, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities are alone or in concert so severe as to preclude substantially gainful employment.  If the Veteran's nonservice-connected disabilities preclude substantially gainful employment, such should be stated.

The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide a requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


